DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II in the reply filed on July 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner agrees that claims 3-5, 8, 9, 14, 16, 18, and 20 are readable on the elected species, and therefore, claims 6, 7, and 19 are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22b (Figure 6A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 5, 8, 9, 16, and 18 are objected to because of the following informalities:  
In regards to claim 4, line 3, a comma should be inserted before the words “element” and “whereby,” and in line 4, the word “displaced” should be changed to “rotated.”
In regards to claim 5, line 5, the word “displaced” should be changed to “rotated.”
In regards to claim 8, line 4, commas should be inserted before and after the phrase “in which said locking element is engaged with the panel,” in line 5, a comma should be inserted after the phrase “an unlocked position,” in line 6, a comma should be inserted after the phrase “disengaged from the panel,” in line 9, a comma should be inserted after the phrase “a secured position,” in line 10, the word “motion” should be changed to “rotation” and the word “displacement” should be changed to “rotation,” in line 12, a comma should be inserted after the phrase “released position” and the phrase “is free to be displaced” should be changed to “is free to rotate,” and in line 15, the word “displace” should be changed to “rotate.”
In regards to claim 9, line 4, the word “sequentially” should be changed to “sequential,” and in line 5, the word “displacement” should be changed to “rotation.”
In regards to claim 16, line 2, the phrase “said locking element in said locked position engages” should be changed to “when said locking element is in said locked position, said locking element engages,” and in line 4, the word “towards” should be changed to “in.”
In regards to claim 18, the claim should read as follows: “A door or a window comprising: the frame element of claim 8; the panel of claim 8 configured to abut against a portion of said frame element; and the latch arrangement of claim 8, deployed to selectively lock the panel to the frame element.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 9, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 4, 5, and 9, it is unclear how the locking element is “displaced,” when claim 8 recites in lines 7 and 8 that the locking element is mounted on the frame element so as to undergo a rotation.  For examination purposes, the claims will be examined as reciting that the locking element is rotated, since the claims should use consistent terminology.  See claim objections above.
In regards to claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation that the locking element has “motion” and “displacement” in lines 10, 12, and 15, and the claim also recites that the locking element is mounted so as to undergo a “rotation” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is understood from the specification that the locking element rotates, and therefore, claim 8 will be examined as reciting that the locking element rotates.  The claim should use consistent terminology.  See claim objections above.
In regards to claim 18, the relationship between the “frame element” of claim 18 and the frame element of claim 8 is unclear from the claim language, and the relationship between the “panel” of claim 18 and the panel of claim 8 is unclear from the claim language.  It is understood from the specification that the frame element of claim 18 must be equivalent to the frame element of claim 8, and that the panel of claim 18 must be equivalent to the panel of claim 8, and will be examined as such.  See claim objection above.
In regards to claim 18, the relationship between the latch arrangement “fastening” the panel to the frame element, as recited in claim 18, and the latch arrangement “locking” the panel to the frame element, as recited in claim 8, is unclear from the claim language.  It is understood from the specification that the “fastening” of the panel to the frame element is equivalent to the “locking” of the panel to the frame element, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5, 8, 9, 18, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 17, and 19 of U.S. Patent No. 9,988,830. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a latch arrangement comprising a locking element mounted on the frame element, a stop latch, and an actuating mechanism mounted on the panel.
Allowable Subject Matter
Claims 3-5, 8, 9, 14, 16, 18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims have been examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 8, Chateau (US-4856830) discloses a locking element 38 mounted to a frame element 2 to undergo a rotation (rotation about point 38c between position in Figure 1 and position in Figure 3) between a locked position (Figure 1) and an unlocked position (Figure 3), a stop latch 35, and an actuating mechanism 16.  Chateau fails to disclose that the stop latch obstructs rotation of the locking element.  The stop latch of Chateau blocks or obstructs linear movement of component 4, and not rotation of the locking element.  The examiner can find no motivation to modify the device of Chateau without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 22, 2022